Potter, J.:
I have not had a sufficient opportunity to reach a conclusion satisfactory to myself in relation to the main question discussed by my brother Daniels in this case. It is both difficult and novel. I am not prepared to decide that the statute referred to by him is applicable to an election to membership in a social club or benevolent society. I am willing to concur with his view that there is no occasion or propriety in a resort to the extraordinary remedy of an injunction. Upon the case, as presented by the papers, it would seem that one member assumes to restrain the action of the society of which he is a member. It is practically the case of a single member’s attempt to control the body of which he is but one.
If the election of the one hundred and forty-seven members was illegal, that can be determined in the due course of proceeding, and the illegitimate members rejected or the society can refuse to initiate them. I, therefore, think no sufficient case is made for an *316injunction and concur in the result that the injunction shall be dissolved.
Present — Ingalls, P. J.; Daniels and Potter, JJ.
Order continuing injunction reversed, and appeal taken from the order denying motion to strike out certain portions of the complaint dismissed, without costs to either party and without prejudice to the application which the statute has authorized to be made.